            Case 2:18-cr-00329-MJH Document 42 Filed 05/20/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                     )
                                              )
                                              )
       v.                                     )      Criminal No. 18-329
                                              )
FARREN MASON                                  )

                     OPINION and ORDER ON MOTION TO REDUCE
                       SENTENCE UNDER 18 U.S.C. § 3582(c)(1)(A)

       Presently before the court is Defendant Farren Mason’s Motion to Reduce Sentence

Under 18 U.S.C. § 3582(c)(1)(A). ECF No. 39. The Government opposes Defendant’s motion.

ECF No. 41. For the reasons set forth below, Defendant’s Motion will be denied without

prejudice.

       On May 14, 2019, Defendant entered a plea of guilty to attempting to possess heroin in

violation of 21 U.S.C. SECTION 846. He was sentenced on September 5, 2019 to a period of 41

months’ incarceration, to be followed by three years’ supervised release.

       Defendant is incarcerated at the Federal Correctional Institution at Morgantown, West

Virginia. He seeks compassionate release for “extraordinary and compelling reasons” pursuant

to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), due to his susceptibility to the Covid-19

virus, his medical conditions, and his age. He requests that he be released to home confinement

for the remainder of his sentence. Defendant is 61 years of age. His medical conditions, as

reported in the Presentence Investigation Report and presented to the Court at sentencing by

Defense counsel are: Crohn’s Disease, Colon cancer (in remission), Neuropathies,

Hypertension, Hip replacement surgery, and Surgery to remove kidney stones. Defendant

specifically argues that his Crohn’s Disease satisfies the “extraordinary and compelling reasons”

standard under § 3582(c)(1)(A)(i), as elaborated by the Sentencing Commission in U.S.S.G. §
          Case 2:18-cr-00329-MJH Document 42 Filed 05/20/20 Page 2 of 3



1B1.13. He also argues that he is unable to protect himself from contracting COVID-19 because

while incarcerated he is unable to adequately abide by the government’s recommended practices

and guidelines for protection. Therefore, he also argues that the fact that COVID-19 has entered

the prison and he is unable to adequately protect himself from contracting it, is, by itself, an

appropriate extraordinary and compelling reason for his requested reduction in sentence and

early release.

         On April 9, 2020, Defendant submitted a request to the Warden at FCI-Morgantown

 for compassionate release due to extraordinary or compelling reasons. ECF No. 39, at ¶ 6. On

 April 27, 2020, the Warden denied Defendant’s request for compassionate release. Ex. A,

 attached to ECF No. 39. In denying his request, the Warden stated that Defendant had not

 provided the minimum criteria for review; specifically, Defendant had not stated the

 extraordinary or compelling reasons for his release or presented a proposed release plan. Id.

 Defendant did not appeal the denial.

       The government opposes Defendant’s Motion both procedurally and substantively. The

government argues that the Motion is premature because Defendant has not exhausted his

administrative appeals because he did not appeal the Warden’s denial, nor has 30 days passed

since the denial.

         In United States v. Raia, No. 20-1033, 2020 WL 1647922 (3d Cir. Apr. 2, 2020), the

 United States Court of Appeals for the Third Circuit held that courts cannot consider requests

 for compassionate release under the First Step Act until a prisoner has exhausted his

 administrative remedies, including allowing 30 days for the Bureau of Prisons to respond to a

 request for release. The Court cannot consider Defendant’s request for compassionate release

 because he has not exhausted his administrative remedies as required under Section

                                                  2
          Case 2:18-cr-00329-MJH Document 42 Filed 05/20/20 Page 3 of 3



3582(c)(1)(A).

         Defendant will exhaust his administrative remedies pursuant to Section 3582(c)(1)(A)

 on May 27, 2020. After that date, Defendant may file a motion with the Court to reduce his

 term of imprisonment under 3582(c)(1).1 Because Defendant has not exhausted his

 administrative remedies, the Court has no jurisdiction to consider his Motion on the merits at

 this time. Accordingly, the Court denies Defendant’s Motion without prejudice to refile after

 he has exhausted his administrative remedies.

       AND NOW, this 20th day of May, 2020, it is HEREBY ORDERED that Defendant’s

Motion to Reduce Sentence Under 18 U.S.C. § 3582(c)(1)(A), ECF No. 39, is DENIED without

prejudice.


                                                 BY THE COURT:


                                                 Marilyn J. Horan
                                                 United States District Judge




 1
   One of the purposes for requiring prisoners to exhaust their administrative remedies before bringing a
 claim in federal court is to give the BOP an opportunity to address the issue. See Woodford v. Ngo,
 548 U.S. 81, 89 (2006). The Warden’s denial of Defendant’s motion was because Defendant had
 failed to provide the Warden with the minimum criteria to allow the Warden to properly consider the
 request for compassionate release. Because the Bureau of Prison is in the best position to consider a
 request for compassionate release in the first instance, Defendant may instead choose to present to the
 Warden his extraordinary or compelling reasons for his release and his proposed release plan.

                                                    3
